UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2010 BARRETT GROWTH FUND Letter to Shareholders November 30, 2010 Dear Shareholders: The Barrett Growth Fund (the “Fund”) increased 8.44% for the six month period ended November 30, 2010.This compares with a 9.50% return for the S&P 500 Index (the “S&P 500”).In the quarter ended November 30, 2010 the fund was up 15.31% versus 13.08% for the S&P 500.The Lipper Large-Cap Growth Funds Index was up 17.70% in the quarter and 12.63% for the six month period ended November 30, 2010. The Six Month Period in Review The U.S. stock market waited until Labor Day to decide to go to work on the upside.For the bulk of the summer, the stock markets around the world were volatile and mostly weak.Several problems emerged in April which caused investor anxiety worldwide.In Europe, concerns about government solvency spread from Greece to Portugal and Spain.The European debt markets were in a state of panic and European leadership was fractured.There was a possibility that the European Union would not hold together and the experiment of having a common currency would not last.Closer to home, a massive oil spill in the Gulf of Mexico caused investors to question whether deep water drilling, the principal source of new oil discoveries, would be severely affected as BP was unable to cap the massive spill. Consumer confidence continued to slide to new lows in the summer, and there were mounting concerns that the global economy would suffer another recession.In late August, technology bellwether Cisco warned that there was unusual uncertainty in the economy. Everything changed around Labor Day.Ben Bernanke, the Federal Reserve Chairman, gave a speech strongly suggesting that the Fed would do whatever possible to ensure that the economy did not dip into another recession.Then, in September, economic indicators such as manufacturing activity and employment improved, and investors began to believe in a sustained, but subdued recovery.A consensus also formed that Republicans would retake the House and that a more favorable political environment would develop with respect to taxes and regulation.By the end of October, investors were beginning to bet that the increase in capital gains taxes and taxes on dividends would be postponed.The net result was a quite impressive move in the stock market over the last three months of 2010. As referenced in the performance numbers above, the Fund lagged the broader market during the summer, but outperformed the market over the last three months of our fiscal year.Industrial and consumer discretionary stocks along with technology stocks were the primary contributors to the Fund’s performance.Amongst these three leading sectors, the strongest performers in the Fund included Donaldson, Johnson Controls, Rovi Corp, RealD, Costco, McDonalds, Oracle, Accenture, Google, and ABB Ltd.In the energy sector, Schlumberger, which had no connection to the problems with the BP spill, was a big winner for the Fund as oil prices rallied at the end of the period.Offsetting the strength in Schlumberger was Anadarko, which has a possible liability in the BP spill as part owner of the field.In the technology area, Cisco was a negative contributor after the company warned of weaker results going forward.Finally, in the financial sector, Charles Schwab was a disappointing performer. 1 BARRETT GROWTH FUND The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500, the Fund is overweighted in technology, industrials, and health care and underweighted in consumer staples and financials. Most of the companies in the Fund are global in scope and should benefit from emerging economies that have been growing faster than the developed economies.The Fund also owns companies that vary in size as measured by revenues and market capitalization.RealD and Rovi Corp are a few of the smaller and faster growing companies in the Fund as compared to well-known large companies such as Cisco, McDonalds, and Procter & Gamble. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. NORTHERN TRUST CORP. 4.18% 2. SCHLUMBERGER LTD. 4.01% 3. COSTCO WHOLESALE CORP. 3.74% 4. JOHNSON CONTROLS, INC. 3.53% 5. DEVON ENERGY CORP. 3.42% 6. VERISK ANALYTICS, INC. 3.14% 7. MICROSOFT CORP. 3.14% 8. GOOGLE, INC. 3.08% 9. MEDCO HEALTH SOLUTIONS, INC. 2.97% VISA, INC. 2.91% * Portfolio characteristics are as of November 30, 2010, and are subject to change at any time. Investment Outlook We continue to see a slow but sustained economic recovery in the developed markets led by the United States and expect a more modest recovery in Europe and Japan to follow.The developed economies are going through a multiyear period of working out of excessive debt that is constraining a more rapid recovery.The emerging economies of China and India remain the fastest growing markets in the world but are starting to take action to slow inflationary pressures.We think both economies should continue to have growth far in excess of developed economies but slower than 2010.In total, we think that global economic growth in 2011 may be the strongest in several years. In contrast to the problems many consumers and governments are facing with too much debt, corporate balance sheets are in great shape with nearly $2 trillion in cash. Most large corporations outside the financial sector have done an impressive job managing through the severe recession of 2008/2009.Earnings of the S&P 500 will likely reach new highs in 2011 and companies will likely continue to increase their dividends.Clearly some of the move in the market reflects the higher earnings of large corporations, but valuations remain reasonable as reflected by price earnings 2 BARRETT GROWTH FUND multiples below historical averages.We expect the market may once again post positive returns over the next year. Thank you for choosing the Barrett Growth Fund. Sincerely, Peter H. Shriver, CFA President Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of November 30, 2010.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility. These risks are magnified in emerging markets. The Fund may also invest in mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies. The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper.The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged. Investors cannot invest directly in an index. Price to earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 3 BARRETT GROWTH FUND Expense Example – November 30, 2010 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (June 1, 2010 – November 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value June 1, 2010 to June 1, 2010 November 30, 2010 November 30, 2010 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 4 BARRETT GROWTH FUND This chart assumes an initial gross investment of $10,000 made on 12/31/00. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Return as of November 30, 2010 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 5.93% (8.41)% (1.69)% (2.46)% ■ S&P 500® Index 9.94% (5.15)% 0.98% 0.81% – ♦ – Lipper Large-Cap Growth Funds Index 12.65% (3.93)% 1.24% (1.60)% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THE ORIGINAL COST. 5 BARRETT GROWTH FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.09% Beverage and Tobacco Product Manufacturing - 1.34% PepsiCo, Inc. $ Chemical Manufacturing - 9.84% Ecolab, Inc. Genzyme Corp. (a) Johnson & Johnson Procter & Gamble Co. Teva Pharmaceutical Industrials Ltd. - ADR Computer and Electronic Product Manufacturing - 12.14% Apple, Inc. (a) Cisco Systems, Inc. (a) EMC Corp./Massachusetts (a) Intel Corp. RealD, Inc. (a) Teradata Corp. (a) Credit Intermediation and Related Activities - 11.29% JPMorgan Chase & Co. Northern Trust Corp. State Street Corp. Visa, Inc. Data Processing, Hosting and Related Services - 2.16% Automatic Data Processing, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 2.41% ABB Ltd. - ADR Food Services and Drinking Places - 2.71% McDonald's Corp. General Merchandise Stores - 3.74% Costco Wholesale Corp. Health and Personal Care Stores - 2.97% Medco Health Solutions, Inc. (a) Insurance Carriers and Related Activities - 3.14% Verisk Analytics, Inc. (a) Machinery Manufacturing - 2.25% Donaldson Co., Inc. Miscellaneous Manufacturing - 4.00% 3M Co. Stryker Corp. Oil and Gas Extraction - 3.42% Devon Energy Corp. Other Information Services - 3.08% Google, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 BARRETT GROWTH FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value Professional, Scientific, and Technical Services - 10.82% Accenture PLC $ Celgene Corp. (a) Jacobs Engineering Group, Inc. (a) Omnicom Group, Inc. Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 11.76% Commvault Systems, Inc. (a) Microsoft Corp. MSCI, Inc. (a) Oracle Corp. Rovi Corp. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.92% BlackRock, Inc. Support Activities for Mining - 4.01% Schlumberger Ltd. Transportation Equipment Manufacturing - 5.09% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks (Cost $12,196,646) SHORT-TERM INVESTMENTS - 2.21% Money Market Fund - 2.21% Fidelity Institutional Money Market Funds-Government Portfolio 0.531% (b) Total Short-Term Investments (Cost $319,759) Total Investments (Cost $12,516,405) - 100.30% Liabilities in Excess of Other Assets - (0.30)% ) Total Net Assets - 100.00% $ ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2010. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Statement of Assets and Liabilities November 30, 2010 (Unaudited) ASSETS Investments, at value (cost $12,516,405) $ Dividends and interest receivable Receivable from Advisor Receivable for Fund shares sold Other assets Total assets LIABILITIES Payable for Fund shares redeemed Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Operations For the Six Months Ended November 30, 2010 INVESTMENT INCOME Dividend income1 $ Interest income Total Investment Income EXPENSES Advisory fees Administration fees Distribution fees Transfer agent fees and expenses Federal and state registration fees Fund accounting fees Audit and tax fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Custody fees Trustees' fees and related expenses Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized loss from: Investments ) Change in net unrealized appreciation (depreciation) on: Investments Net realized and unrealized gain on investments Net increase in net assets from operations $ 1Net of $455 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statements of Changes in Net Assets Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Costs for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ — The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Six Months Ended November 30, Period Ended Years Ended June 30, (Unaudited) May 31, 20101 NET ASSET VALUE Beginning of period $ OPERATIONS Net investment income (loss)2 ) 3 ) 3 ) Net realized and unrealized gains (losses) on securities ) ) Total from investment operations ) ) LESS DISTRIBUTIONS Distributions from net investment income — — — 3 — — NET ASSET VALUE End of period $ Total return5 % % )% )% % % Net assets at end of period (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % After expense reimbursement6 % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% )% )% )% After expense reimbursement6 )%4 )% %4 )% % )% Portfolio turnover rate5 16
